
	

113 HR 4038 IH: Veterans Benefits Administration Information Technology Improvement Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4038
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Flores introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to make certain improvements in the information
			 technology of the Veterans Benefits Administration of the Department of
			 Veterans Affairs to process claims more efficiently, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans Benefits Administration Information Technology Improvement Act of 2014.
		2.Improvement of information technology of the Veterans Benefits Administration of the Department of
			 Veterans Affairs
			(a)Processing of certain educational assistance claimsThe Secretary of Veterans Affairs shall, to the maximum extent possible, make such changes and
			 improvements to the information technology system of the Veterans Benefits
			 Administration of the Department of Veterans Affairs to ensure that—
				(1)to the maximum extent possible, all original and supplemental claims for educational assistance
			 under chapter 33 of title 38, United States Code, are adjudicated
			 electronically; and
				(2)rules-based processing is used to make decisions with respect to such claims with little human
			 intervention.
				(b)Vocational rehabilitation claimsThe Secretary of Veterans Affairs shall reduce redundancy and inefficiencies in the use of
			 information technology to process claims for rehabilitation programs under
			 chapter 31 of title 38, United States Code, by—
				(1)ensuring that payments of subsistence allowance for veterans participating in a rehabilitation
			 program under such chapter are only processed and paid out of one
			 corporate information technology system, in order to eliminate the
			 redundancy of multiple information technology payment systems; and
				(2)enhancing the information technology system supporting veterans participating in such a program to
			 support more accurate accounting of services and outcomes for such
			 veterans.
				(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the changes made pursuant to
			 the requirements os subsections (a) and (b).
			
